Appeal from an order of the Family Court, Jefferson County (Richard V Hunt, J), entered February 21, 2012 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had abused and neglected the subject children.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order of fact-finding and disposition determining that he sexually abused and neglected two of his children and derivatively neglected another child. Contrary to the father’s contention, the findings of abuse and neglect are supported by a preponderance of the evidence (see Matter of Merrick T., 55 AD3d 1318, 1318 [2008]; Matter of Stephanie B., 245 AD2d 1062, 1062 [1997]). We accord great weight and deference to Family Court’s determinations, “including its drawing of inferences and assessment of credibility,” and we will not disturb those determinations where, as here, they are supported by the record (Matter of Shaylee R., 13 AD3d 1106, 1106 [2004]). We agree with the father that the *1402court erred in admitting in evidence the written report of a social worker who performs sexual abuse assessments because it contained prior consistent statements that bolstered her trial testimony (see generally Aurnou v Craig, 184 AD2d 1048, 1049 [1992]). We conclude, however, that the error is harmless inasmuch as it does not appear from the court’s decision that the court relied on the report (see Matter of Wise v Burks, 61 AD3d 1058, 1059 [2009]).
Present—Centra, J.P, Fahey, Carni, Sconiers and Martoche, JJ.